Blandford, J.
The evidence introduced before arbitrators is required to be filed with the exceptions to the award. Where an award was made in February and exceptions thereto were filed in July thereafter, there was an abundance of time in which to have prepared and filed a brief of the evidence, and there was no error in dismissing the sworn exceptions to the award for a failure in so doing, or in refusing to postpone the hearing to allow time for the preparation and filing of the brief. 50 Ga., 641; 44 Id., 585; 47 Id., 10; 48 Id., 421.
(a) Where an award has been returned by arbitrators under the statute, all suggestions as to its invalidity should be under oath, and exceptions not under oath will be dismissed. Code, §4243.
Judgment affirmed.